ICJ_129_CertainCriminalProceedings_COD_FRA_2003-06-17_ORD_01_NA_02_FR.txt. 116

OPINION DISSIDENTE DE M. LE JUGE DE CARA

Singularité de l'affaire — Droits à protéger — Répartition des compétences
juridictionnelles — Immunité de juridiction — Inviolabilité — Dignité du chef
de l'Etat — Risque de préjudice — Caractère irréparable — Urgence — Risque
ad aggravation du différend — Déclarations d'une Partie à l'audience —— Bonne
foi — Obligation d'informer l'autorité judiciaire.

L'affaire dont la Cour est saisie affecte un Etat d'Afrique. Cela lui
donne une dimension particulière. Non seulement elle concerne un pays
marqué par des déchirements constants et des crises répétées depuis qu'il
a accédé à l'indépendance en 1960, mais encore elle Poppose à l’ancienne
puissance coloniale. Elle met en cause, notamment, le chef de l'Etat qui,
sur ce continent, est l’incarnation de la nation.

«Pays sans unité», la République du Congo présente une diversité géo-
graphique à laquelle correspond un ensemble humain composite réuni,
un moment, par le chemin de fer et l'intégration coloniale dans l’Afrique
équatoriale française autour de Brazzaville!

Passé la décolonisation, s’est ouvert un temps de déchirements quand,
replié sur lui-même, le pays s’est doté, après une période d’incertitudes
ouverte par l'insurrection des «Trois Glorieuses» (1963), d’un régime
militaire marxiste qui, en plus de vingt années, n’a mis un terme ni aux
flottements ni aux assassinats. En 1991, le pays retrouve son nom, son
drapeau, son hymne et ses symboles acquis lors de l'indépendance. La
crise économique, en dépit des ressources minérales, et la guerre civile ont
alors embrasé le pays. Peu familier des institutions démocratiques, le
Congo a retrouvé ses divisions ethniques et régionales: de farouches
affrontements ont opposé les milices, zoulou, ninja, cobra, et l’armée,
tandis que les étrangers fuyaient la contrée, singulièrement après 1997.
Au cours de ces violences, des milliers de personnes ont été décimées ou
ont disparu, en particulier en 1999 au port fluvial de Brazzaville. Les
armes se taisent au gré des redditions hebdomadaires de bandes de mili-
ciens, mais de sourdes rivalités et oppositions demeurent, perpétuant la
lutte sur le terrain politique, par la propagande ou dans la clandestinité.

Ces circonstances tragiques et la fragilité du pays où la paix civile se
rétablit lentement expliquent que le Gouvernement de la République du
Congo ait saisi la Cour à la suite de certaines procédures pénales déclen-
chées en France.

En outre, la singularité du dossier tient au fait que pour la première
fois la Cour est saisie d’une affaire dans laquelle la compétence a été

' Yves Lacoste, Dictionnaire de géopolitique, 1997.

18
117 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

acceptée expressément par la défenderesse aux fins de la demande du
Congo sur la base de l’article 38, paragraphe 5, du Règlement de la Cour
et il n’y a pas lieu de s’attarder sur la compétence prima facie de la Cour.
Elle tient ensuite au lien intime entre la procédure en indication de me-
sures conservatoires et la procédure au fond. Les droits de chacune des
Parties que la Cour doit protéger consistent d’une part dans l'exercice de
la compétence judiciaire territoriale et personnelle du Congo et l’immu-
nité des personnalités congolaises mises en cause et en particulier, mais
pas seulement, celle du chef de l’Etat; ils consistent d’autre part dans la
prétention à l'exercice d’une compétence universelle fondée sur la cou-
tume internationale. I! est nécessaire aussi à ce stade de considérer
Yensemble des conséquences que la violation alléguée des droits du
Congo peut entraîner. La singularité du dossier tient enfin au contraste
entre l’état du droit français en la matière et les actes intempestifs adoptés
ou les mesures susceptibles d’être prises par les procureurs et les juges
français.

La demande au fond est assortie d’une demande en indication de
mesure conservatoire qui «tend à faire ordonner la suspension immédiate
de la procédure suivie par le juge d'instruction du tribunal de grande ins-
tance de Meaux »?.

Aux termes de l’article 41, paragraphe 1, du Statut de la Cour, celle-ci
«a le pouvoir d'indiquer, si elle estime que les circonstances l’exigent,
quelles mesures conservatoires du droit de chacun doivent êtres prises à
titre provisoire».

L'article 75 du Règlement de la Cour précise que:

«1. La Cour peut à tout moment décider d'examiner d'office si les
circonstances de l’affaire exigent l'indication de mesures conserva-
toires que les parties ou l’une d’elles devraient prendre ou exécuter.

2. Lorsqu'une demande en indication de mesures conservatoires
lui est présentée, la Cour peut indiquer des mesures totalement ou
partiellement différentes de celles qui sont sollicitées, ou des mesures
à prendre ou à exécuter par la partie même dont émane la demande.»

Il ressort de ces textes que l'indication de mesures conservatoires relève
du pouvoir discrétionnaire de la Cour. Cette dernière l’exerce en fonction
des circonstances de chaque espèce et elle peut exercer d’office ce pouvoir
qui en somme ne connaît pas de limites*. L’essentiel est que la Cour ne
préjuge pas du fond et «laisse intact le droit du défendeur de faire valoir
ses moyens»*. L'objectif est de sauvegarder les droits des parties tels que

2 Requête de la République du Congo, p. 16.

3 B. Ajibola, opinion individuelle jointe à l'ordonnance du 10 janvier 1996 en l’affaire
de la Frontière terrestre et maritime entre le Cameroun et le Nigéria {Cameroun
c. Nigéria), CI J. Recueil 1996 (1), p. 35.

4 Anglo-Iranian Oil Co. mesures conservatoires, ordonnance du 5 juillet 1951,
CLS. Recueil 1951, p. 93.

19
118 CERTAINES PROCEDURES PÉNALES (OP. DISS. DE CARA)

les définira la décision de la Cour et qu’elle le fera dans l'intérêt égal des
deux parties*. Encore faut-il que «les droits allégués dont il est demandé
qu'ils fassent l’objet de mesures conservatoires» soient «l'objet de lins-
tance pendante devant la Cour sur le fond de l’affaire»®.

Toutefois, la jurisprudence a précisé les conditions d’indication de
mesures conservatoires, résumées par une formule désormais insérée
régulièrement dans les ordonnances de ia Cour, comme elle l’est ici au
paragraphe 227.

La Cour a ainsi ajouté au texte du Statut qui se limite à lui donner le
pouvoir d’apprécier selon les circonstances®. Une jurisprudence bien éta-
blie conduit donc dans chaque espèce à vérifier s’il existe un risque
sérieux qu'un préjudice irréparable soit porté aux droits des parties et en
particulier de la partie demanderesse, en l'espèce la République du Congo,
et s’il y a urgence à l'indication de mesures conservatoires. La Cour dis-
pose néanmoins d’une grande latitude dans l'exercice de sa fonction judi-
ciaire en matière de mesures conservatoires et elle peut estimer qu’il n’est
pas utile de prendre de telles mesures en raison du comportement ou des
déclarations des parties ou, au contraire, elle peut décider d’autres me-
sures que celles qui ont été sollicitées ou encore en indiquer d’office.

La Cour n’a pas cru pouvoir faire droit à la demande en indication de
mesure conservatoire présentée par le Congo et je regrette de ne pouvoir
m'associer à sa décision car il me semble que l'élément essentiel du dos-
sier a été négligé: la pièce maîtresse du procès est le réquisitoire du 23 jan-
vier 2002. Cet acte de poursuite fonde et commande l'ensemble des pro-

> Sir Gerald Fitzmaurice, The Law and Procedure of the International Court of Justice,
vol. II, p. 544.

$ Affaire relative à la Sentence arbitrale du 31 juillet 1989 ( Guinée-Bissau c. Sénégal),
mesures conservatoires, C.T.J. Recueil 1990, p. 70.

7 Mandat d'arrêt du 11 avril 2000 ( République démocratique du Congo c. Belgique),
CLS. Recueil 2000, p. 201, par. 69; Activités armées sur le territoire du Congo ( Répu-
blique démocratique du Congo c. Ouganda), C.J. Recueil 2000, p. 127, par. 39; Conven-
tion de Vienne sur les relations consulaires (Paraguay c. Etats-Unis d’ Amérique),
C.LJ. Recueil 1998, p. 257, par. 35.

Le juge Oda a résumé les conditions qui se dégagent de la jurisprudence :

«ces droits sont ceux sur lesquels il doit être statué au stade de l'examen au fond et
qui font l'objet de la requête ou sont directement mis en cause par celle-ci. Le carac-
tere d'urgence de l’action ou de son interdiction constitue une condition préalable. La
violation potentielle ou effective des droits à sauvegarder doit être de celles aux-
quelles il ne peut être remédié par le versement d'une indemnité ou l'octroi d'une
réparation qui seraient ultérieurement fixés par un arrêt rendu sur le fond, et ce préju-
dice irréparable doit être imminent.» (Essays in Honour of Sir Robert Jennings,
p. 551.) [Traduction du Greffe. ]

8 Dans son opinion dissidente jointe à l'ordonnance du 2 mars 1990, le juge Hubert
Thierry soutient même que, «dès lors que les circonstances exigent de telles mesures, elles
[les mesures conservatoires] doivent être prises (art. 41)» (Sentence arbitrale du 31 juil-
let 1989 { Guinée-Bissau €. Sénégal), mesures conservatoires, C.J. Recueil 1990, p. 79).

20
119 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

cédures pénales en France? et il constitue le nœud gordien du différend
qui oppose les Parties devant la Cour. Au stade des mesures conserva-
toires, il est la source du risque de préjudice irréparable, étant entendu
que les droits à protéger feront l’objet de la discussion au fond. Or, j'in-
cline à penser, respectueusement, que l'approche formelle de la Cour l’a
conduite à s'attacher aux termes généraux du droit français et non à cet
élément dont l'examen s’imposait au stade des mesures conservatoires. Je
ne peux donc, quel que soit mon souhait, souscrire au raisonnement ni
au dispositif de la présente ordonnance pour les raisons suivantes.

I. IL EXISTE UN RISQUE SÉRIEUX QU’UN PREJUDICE IRRÉPARABLE SOIT
PORTE AUX DROITS D’UNE PARTIE

De la requête et des plaidoiries se dégagent les droits dont la Répu-
blique du Congo cherche à assurer la protection en raison du risque de
préjudice irréparable que l'ouverture de certaines procédures pénales
en France laisse peser sur eux.

A. Les droits à protéger

Au cours de la procédure orale, il a été souvent fait référence à l’affaire
relative au Mandat d'arrêt du 11 avril 2000 (République démocratique du
Congo c. Belgique); toutefois, la situation était différente car la mesure
en cause était un mandat d’arrêt international émis contre le ministre des
affaires étrangères, susceptible de porter préjudice à l'intéressé non par sa
diffusion, mais seulement au moment où il y eût été répondu par un Etat
tiers qui y eût donné suite. Inversement, dans la présente affaire, il s’agit
d’actes d'ouverture d’une procédure judiciaire: enquête préliminaire,
information judiciaire sur réquisitoire du procureur, garde à vue et audi-
tion comme témoin assisté du général Dabira, demande d’audition du
chef de l'Etat comme témoin, sans considération pour l'information
ouverte par le tribunal de grande instance de Brazzaville.

Or, certaines de ces mesures qui peuvent apparaître préparatoires sont
en réalité des actes de poursuite qui affectent, sans que cette appréciation
préjuge du fond, aussi bien la compétence juridictionnelle de la Répu-
blique du Congo que le statut international des autorités congolaises
mises en cause.

1) Tout d’abord, le premier droit invoqué par le Congo résulte du
principe de l«égalité souveraine» des Etats qui, selon lui, interdit à un

° «Le juge d'instruction ne peut informer qu’en vertu d’un réquisitoire du procureur de
la République» (art. 80 du code de procédure pénale français).

21
120 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

Etat de s’attribuer «unilatéralement une compétence universelle en
matière pénale». Il apparaît en effet que les mesures judiciaires françaises
sont susceptibles de porter atteinte à la répartition des compétences des
juridictions pénales en droit international.

En premier lieu, il est établi que le droit français retient la compétence
universelle dans des conditions limitées qui ont été rappelées à
l'audience !°, mais en l'espèce, le point de désaccord entre les Parties
réside dans le réquisitoire du 23 janvier 2002 qui permet au juge français
de fonder la procédure d’information sur une compétence universelle
résultant de la coutume internationale. La plainte du 5 décembre 2001,
transmise par le réquisitoire introductif, expose que

«le juge interne est fondé à puiser dans la coutume internationale la
source de son droit d’exercer sa compétence pour poursuivre les
auteurs d’un crime contre l’humanité qui n'aurait pas été commis en
France et dont ni l’auteur ni la victime n’auraient la nationalité fran-
çaise» !!.

Cela est répété dans la plainte du 7 décembre:

«Bien que les faits se soient déroulés sur le territoire de la Répu-
blique du Congo, le juge français est compétent pour statuer sur le
crime contre l’humanité en vertu de la coutume internationale. »!?

En annexant ses plaintes au réquisitoire introductif du 23 janvier 2001, le
procureur de la République près le tribunal de grande instance de Meaux
fait sienne cette base de compétence. En revanche, en ce qui concerne les
actes de torture, il suffit de rappeler que l’article 5 de la convention des
Nations Unies contre la torture et autres peines ou traitements cruels,
inhumains ou dégradants, du 10 décembre 1984 implique la subsidiarité
de la compétence universelle par rapport à la compétence territoriale,
personnelle active et personnelle passive. En effet, le paragraphe 1 de
Particle 5 oblige les Etats parties à établir leur compétence territoriale
ainsi que leur compétence personnelle active, et il leur permet d’établir
leur compétence personnelle passive. Le paragraphe 2 impose à tout Etat
partie de prendre les mesures nécessaires aux fins de connaître des infrac-
tions visées par la convention dans le cas où l’auteur présumé de ces
infractions se trouve sous sa juridiction et où il ne l’extrade pas. La com-
pétence universelle n’est donc ici qu’une application de l’adage aut dedere

19 L'agent du Gouvernement français a rappelé que la compétence universelle est su-
bordonnée en France à deux conditions: «il faut en principe qu’un traité auquel la France
est partie prévoie et même impose une telle compétence universelle ... il faut que les per-
sonnes suspectées se trouvent sur le territoire français» (CR 2003/21, p. 9).

!1 Lettre de la Fédération internationale des ligues des droits de l'homme adressée à
Monsieur le procureur de la République près le tribunal de grande instance de Paris le
5 décembre 2001, p. 25.

'2 Document D1/2 du 7 décembre annexé à la lettre de la Fédération internationale des
ligues des droits de l'homme adressée à Monsieur le procureur de la République près Je
tribunal de grande instance de Paris, p. 2.

22
121 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

aut punire. Cela s'impose à plus forte raison lorsqu'il y a une situation de
litispendance : la compétence territoriale ou personnelle a priorité sur la
compétence universelle.

En second lieu, il ressort du dossier qu’une procédure était en cours au
Congo et que l'intervention des juridictions françaises est de nature, selon
la République du Congo, à violer le principe non bis in idem.

En effet, une procédure d'instruction a été ouverte au Congo pour les
mêmes faits; suite au réquisitoire aux fins d’informer du parquet de Braz-
zaville du 29 août 2000, complété par un réquisitoire supplétif du
11 novembre 2002, le doyen des juges d’instruction du tribunal de grande
instance de Brazzaville a adressé une commission rogatoire au juge d’ins-
truction de Kinshasa qui vise, notamment, les disparitions forcées de plus
de trois cent cinquante personnes, les crimes contre l'humanité et de tor-
tures dont la responsabilité est imputée «a Monsieur le président de la
République du Congo, à Monsieur le ministre de l’intérieur, à Monsieur
Norbert Dabira, inspecteur général des armées, à Monsieur Blaise Adoua,
général, commandant de la garde républicaine » !*.

Or, le principe non bis in idem est susceptible d’avoir deux interpréta-
tions. Il signifie — comme l’a rappelé l’agent de la France — que des faits
définitivement jugés ne puissent pas faire l’objet d’une nouvelle poursuite.
C’est l’autorité de la chose jugée qui s’exprime à travers ce principe et qui
s'impose pour protéger les garanties des justiciables mais aussi pour pro-
téger l’autorité des décisions de justice. Elle est consacrée dans le code
français de procédure pénale (art. 6, 368 et 692) par le Pacte des Nations
Unies, le protocole n° 4 de la convention européenne des droits de
l’homme et des libertés fondamentales. Cela en effet concerne les déci-
sions des juridictions de jugement lorsqu'elles sont devenues définitives,
lorsque l’action porte sur les mêmes faits et qu’elle est dirigée contre la
personne qui a été l’objet de la première poursuite.

Mais non bis in idem peut signifier aussi dans l’ordre international qu’il
y a litispendance faisant obstacle à l’exercice de sa compétence par le juge
saisi en second lieu. Sans doute, la portée et la nature de cette règle dans
l’ordre international peuvent être discutées, mais il aurait été, pour le
moins, prudent que le procureur français s’abstint de poursuivre.

Du même coup, comme l’a indiqué l’agent de la République du Congo
dans ses propos liminaires, il y a violation de l'indépendance de l'Etat du

13 Document D1/2 annexé à la lettre de la Fédération internationale des ligues des
droits de l’homme adressée à Monsieur le procureur de la République près le tribunal de
grande instance de Paris le 5 décembre 2001, p. 2.

23
122 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

Congo, de sa souveraineté. En effet, le réquisitoire du 23 janvier 2002
constitue en soi un acte de poursuite. En saisissant le juge d'instruction
des faits dénoncés dans les plaintes et mentionnés dans les procès-
verbaux de l’enquête préliminaire, le réquisitoire qualifie les faits, adopte
les prétentions des associations plaignantes, avance les qualifications de
crimes contre l'humanité et de tortures. Cela constitue une immixtion
du juge français dans les affaires intérieures du Congo et un empiétement
sur sa souveraineté.

2) Ensuite, la Cour a aussi relevé que le Congo invoque «le droit au
respect par la France des immunités conférées par le droit international,
en particulier au chef de Etat congolais». Les procédures pénales déclen-
chées en France mettent en cause non pas seulement /’immunité de juri-
diction des personnalités citées mais /eur inviolabilité, alors qu'ils agi-
raient ou seraient présents sur le territoire français en qualité de repré-
sentants de la République du Congo. Cela vaut particulièrement pour le
chef de l'Etat dont la requête invoque l’immunité. Or,

«il n’est pas contesté que le chef de l'Etat bénéficie d’une immunité
pénale absolue devant les juridictions d’un Etat étranger. Le carac-
tère absolu de limmunité exclut qu'il puisse lui être apporté aucune
exception, tenant par exemple à la nature de l'infraction qui lui est
reprochée. » 14

L'immunité a pour effet de rendre irrecevable toute action introduite
contre celui qui s’en prévaut. Sans doute le président Sassou Nguesso
s’est rendu à deux reprises en France depuis le déclenchement des procé-
dures incriminées, mais l’existence du réquisitoire, la saisine du juge d’ins-
truction font planer à tout instant une menace sur ses déplacements dans
ce pays ou à l'étranger. Cela est particulièrement important dans un Etat
dont la Constitution établit un régime présidentiel qui confie l'essentiel
du pouvoir et des responsabilités dans le fonctionnement des pouvoirs
publics au chef de l'Etat.

3) Enfin, plus généralement, il ressort de la demande et des observa-
tions présentées par le Congo à l'audience que les procédures pénales
françaises portent atteinte à la dignité de l'Etat, qualité inhérente aux
Etats souverains. Anzilotti observait déjà que dans les rapports entre les
Etats «l'honneur et la dignité de l'Etat l’emportent de beaucoup sur les
intérêts matériels» et que «le dommage moral prend une importance de
très lom supérieure à celle qu’il a dans le droit national» "5. Il s’agit sans

14 J. Verhoeven, Rapport à l’Institut de droit international, « Les immunités de juridic-
tion et d’exécution du chef d’Etat et de gouvernement en droit international», Annuaire
de l'Institut de droit international, 2000-2001, vol. 69, p. 516.

'S Cours de droit international, 1929, vol. I, p. 523.

24
123 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

doute d’une notion assez floue mais qui emporte quelques conséquences
juridiques précises !6. Par-delà les règles et les usages du protocole et le
cérémonial, la dignité des représentants diplomatiques est conventionnel-
lement protégée !? et la convention de 1973 sur la prévention et la répres-
sion des infractions contre les personnes jouissant d’une protection inter-
nationale reconnaît et consacre l'existence d’une obligation en droit
international de prendre toutes mesures appropriées pour prévenir les
attaques contre la dignité des personnes internationalement protégées
(art. 2, par. 3).

En outre, une partie de la doctrine classique fondait Pimmunite de juri-
diction de l'Etat et du chef d’Etat sur la dignité de l'Etat; l'arrêt du Chief
Justice Marshall dans l'affaire The Schooner Exchange v. McFaddon (1812)
rappelle l'obligation de tout Etat souverain de ne pas attenter à la dignité
de sa nation («not to degrade the dignity of his nation» ) en se soumet-
tant a la juridiction d’un autre Etat; un chef d’Etat ou un souverain en
visite dans un autre Etat n’a pas a se soumettre a une juridiction ¢tran-
gère qui serait incompatible avec la dignité de Etat («to subject himself
to a jurisdiction incompatible with his dignity and the dignity of his na-
tion» )'8, Cette justification est encore invoquée chez certains auteurs !°.

Or, cette dignité de l'Etat évoquée par agent du Congo” et à laquelle
se rattachent la «réputation», la «considération» ou le «crédit interna-
tional» de ce pays, ainsi que celle du chef de l'Etat peuvent être atteintes
que ce dernier soit présent ou non sur le territoire de l'Etat où les actes
portant préjudice ont été commis?!. Ces actes peuvent être accomplis par
l'intermédiaire de publications, d'articles de presse, d'insultes, de déclara-
tions diffamatoires ou offensantes... Souvent ils émanent de personnes pri-
vées, alors la puissance sur le territoire de laquelle ces actes interviennent
se doit de punir ou de corriger le manquement et de formuler des
excuses; ils peuvent résulter d'initiatives inopportunes d’autorités locales

16 Sir Arthur Watts observe

«La dignité, que ce soit la dignité des Etats ou de leur chef, est une notion difficile
à saisir, quoiqu’elle présente encore un intérêt certain d’un point de vue classifica-
toire. Il est des conséquences auparavant attachées à la nécessité de respecter la di-
gnité des chefs d'Etat qui aujourd’hui perdurent, tout au plus, dans le protocole et
l'étiquette ... Certains aspects du respect dû à la dignité des chefs d’Etat se sont néan-
moins conservés en droit international. » («The Legal Position in International Law
of Heads of States, Heads of Governments and Foreign Ministers», Recueil des cours
de l'Académie de droit international de La Haye, 1994, vol. 247, p. 41.) [Traduction

du Greffe. ]

17 Conventions de Vienne de 1961 sur les relations diplomatiques (art. 29), de 1963 sur
les relations consulaires (art. 40), et de 1969 sur les missions spéciales conduites par un
chef d'Etat (art. 29).

18 The Schooner Exchange v. McFaddon (1812): 11 US 137-138; dans la jurisprudence
anglaise: Mighell v. The Sultan of Johore [18941 1 QB 149.

19 L. Cavaré, Le droit international public positif, 1969, vol. IL, p. 10; D. P. O’Connell,
International Law, 2° éd., 1970, vol. Il, p. 842. Voir aussi J. Verhoeven, op. cit., p. 507.

20 CR 2003/20, p. 11.

2! Oppenheim’s International Law, 9° éd., 1992, vol. 1, p. 379.

25
124 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

et notamment de juridictions de second rang. L’atteinte à la dignité n’en
est pas moins réelle.

B. L'existence d'un préjudice irréparable

Les mesures conservatoires ont pour objet de prévenir la réalisation
d’un préjudice irréparable. Si le préjudice existe, il est déjà trop tard; en
revanche, l'indication de mesures conservatoires répond au risque de sur-
venance du préjudice irréparable. La difficulté en l’espèce tient au fait
que, jusqu’à présent, le risque qui pèse sur le chef de l'Etat de la Répu-
blique du Congo est apparu potentiel, hypothétique et il a même été qua-
lifié de «chimérique» à l’audience, mais le risque dont est porteur le
réquisitoire du 23 janvier n’en est pas moins constant et sa réalisation
constituerait précisément un préjudice irrémédiable. D’ores et déjà, la
publicité qui entoure des faits de torture ou de disparitions forcées suscite
inévitablement le soupçon dès lors qu’est mis en cause un chef d'Etat afri-
cain au sortir d’une série de guerres civiles cruelles, tandis qu’aucun crédit
ne serait accordé à de telles allégations si elles visaient les dirigeants des
vieilles nations.

1. Le risque de préjudice

La jurisprudence révèle que l’appréciation du risque de préjudice irré-
parable peut conduire la Cour à considérer à la fois la probabilité d’un
fait ou d'un événement et les conséquences qu'il peut avoir. Cet événe-
ment futur n’a pas à être certain, il suffit qu'il soit probable.

Dans certains cas, l'événement susceptible de provoquer le préjudice
s’est déjà produit et, dans ces conditions, le travail de la Cour consiste
simplement à apprécier à la lumière des faits existants si une mesure
conservatoire est nécessaire pour prévenir le dommage irréparable aux
droits en cause. Ce fut illustré, par exemple, par les ordonnances du
8 avril et 13 septembre 1993 dans l'affaire relative à Application de la
convention pour la prévention et la répression du crime de génocide ( Bos-
nie-Herzégovine c. Yougoslavie (Serbie et Monténégro)). Les preuves
avancées par la demanderesse étaient les mêmes au soutien de la demande
en mesures conservatoires et au soutien de la demande principale??.

Dans d’autres cas, la demande en indication de mesures conservatoires
est résultée d'événements postérieurs à la requête au principal comme les
incidents qui ont opposé les forces armées du Burkina Faso et de la
République du Mali dans la région frontière entre les deux pays dans
l'affaire du Différend frontalier (Burkina Fasol République du Mali)».

Parfois encore, la Cour est amenée à apprécier la possibilité ou la pro-
babilité du préjudice. Ainsi, dans les ordonnances concernant les affaires

2 CLS. Recueil 1993, p. 3 et 325.
23 Mesures conservatoires, ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 3.

26
125 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

des Essais nucléaires, la Cour a dit que le pouvoir reconnu par l’article 41
du Statut

«présuppose qu'un préjudice irréparable ne doit pas être causé aux
droits en litige devant le juge et qu'aucune initiative concernant les
questions litigieuses ne doit anticiper sur l'arrêt de la Cour».

En l'espèce, la Cour n'exclut pas la possibilité que des dommages
puissent être causés à l’Australie et à la Nouvelle-Zélande par des retom-
bées radioactives des essais nucléaires dans l'atmosphère.

Une formule similaire apparaît dans l'affaire de la Compétence en
matière de pêcheries, mais la Cour est plus précise car elle ajoute que:

«la mise en application immédiate de son règlement par l'Islande, en
anticipant sur l’arrêt de la Cour, porterait préjudice aux droits invo-
qués ... et nuirait à la possibilité de leur rétablissement intégral au
cas où la Cour se prononcerait en sa faveur» ?.

Plus récemment, comme elle l'avait fait dans l’affaire relative à la
Convention de Vienne sur les relations consulaires (Paraguay c. Etats-
Unis d'Amérique) ou dans l'affaire LaGrand (Allemagne c. Etats-Unis
d'Amérique), mais de façon plus explicite encore la Cour a jugé dans
l'affaire des Activités armées sur le territoire du Congo (République
démocratique du Congo c. Ouganda) :

«qu'au vu des circonstances, la Cour est d’avis que les personnes, les
biens et les ressources se trouvant sur le territoire du Congo, en par-
ticulier dans la zone de conflit, demeurent gravement exposés, et
qu'il existe un risque sérieux que les droits en litige dans la présente
espèce, tels que décrits au paragraphe 40 ci-dessus {droit à la souve-
raineté et à l'intégrité territoriale, à l’intégrité de ses biens et de ses
ressources naturelles, ainsi que ses droits au respect des règles du
droit international humanitaire], subissent un préjudice irrépa-
rable»?7.

Dans la présente affaire, il m’apparait que le préjudice existe déjà et
qu'un risque de nouveau préjudice peut être relevé à deux égards.

Premièrement, le préjudice est né de la transmission des plaintes par le
procureur de Paris au procureur de Meaux. Celui-ci avait l'obligation de se

24 Essais nucléaires (Australie c. France), mesures conservatoires, ordonnance du
22 juin 1973, CLJ. Recueil 1973, p. 103, et Essais nucléaires ( Nouvelle Zélande c. France},
mesures conservatoires, ordonnance du 22 juin 1973, C.J. Recueil 1973, p. 139.

25 Compétence en matière de pêcheries { Royaume-Uni c. Islande), mesures conserva-
toires, ordonnance du 17 août 1972, C.I.J. Recueil 1972, p. 16, par. 22; Compétence en
matière de pêcheries (République fédérale d'Allemagne c. Islande), mesures conserva-
toires, ordonnance du 17 août 1972, C.LJ. Recueil 1972, p. 34, par. 23.

26 C.LJ. Recueil 1998, p. 257, par. 35-37.

27 Ordonnance du 1° juillet 2000, C.J. Recueil 2000, p. 128, par. 43; les italiques sont
de moi.

27
126 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

déclarer incompétent pour deux raisons. D’une part, les plaintes mettent
en cause des personnalités étrangères dont l’immunité de juridiction est
établie ou envisageable; d’autre part, il n'existait dans le droit français
aucun fondement à la compétence des autorités judiciaires françaises. La
seule possibilité qui s’offrait au procureur était d'affirmer la compétence
territoriale des juridictions françaises à l’égard du général Dabira, en rai-
son de son lien de résidence avec le territoire français et de relever pour le
reste son incompétence.

A défaut d’une telle déclaration d’incompétence et de la moindre men-
tion à cet égard, en affirmant la compétence des juridictions françaises
pour des faits commis à l’étranger le réquisitoire du 23 janvier 2002 bou-
leverse la répartition internationale des compétences judiciaires et il met
en cause l’immunité du chef de l'Etat et éventuellement d’autres person-
nalités congolaises.

Ce réquisitoire apparaît donc entaché de nullité et le Gouvernement de
la République française avait l'obligation envers la République du Congo
de faire constater cette nullité par la juridiction compétente, sans attendre
que le juge d'instruction ou le procureur de la République lui-même
accomplisse d’autres actes aussi contraires au droit international se rat-
tachant au réquisitoire.

Deuxièmement, l'agent et les conseils de la République française ont
fait valoir que la convocation du président Sassou Nguesso pour recueillir
sa déposition n’était qu’une invitation sur le fondement de l’article 656 du
code de procédure pénale.

En réalité, cela constitue la preuve de la violation de l’immunité du
chef de l'Etat par le réquisitoire du 23 janvier. En effet, dès lors que le
président Sassou Nguesso était expressément mis en cause par les plaintes
visées au réquisitoire et par une victime, ou victime alléguée, entendue au
cours de l’enquête préliminaire, la déposition que les juges d'instruction
attendaient de Jui ne pouvait porter que sur les faits dont ils étaient saisis
et pour lesquels il était désigné, avec les autres personnalités citées,
comme le coupable principal. Alors que toute autre personne ainsi mise
en cause n’aurait pu étre entendue qu’en qualité de témoin assisté, avec
les garanties de la défense, les juges prétendent ainsi demander à un chef
d'Etat étranger une déposition relative à des accusations dont il n’a même
pas une connaissance exacte puisqu'il n’a pas accès au dossier. Or, les
juges d'instruction ne se sont cru autorisés à le faire que parce que le
réquisitoire les saisissait, notamment, de faits qui sont imputés au chef de
l'Etat congolais.

En admettant même que l’article 656 du code de procédure pénale soit
une disposition applicable aux chefs d'Etat — ce qui est contestable?5 —,
le président du Congo, en se rendant à l'invitation du juge, pourrait
s'exposer à une mise en examen sur le fondement des plaintes annexées
au réquisitoire introductif du 23 janvier. Mais quel pourrait être l’objet

28 J.-M. Gonnard, Jurisclasseur de procédure pénale, fase. n° 23.

28
127 CERTAINES PROCEDURES PÉNALES (OP. DISS. DE CARA)

d’une telle audition? Interroger le chef de l’Etat sur des événements inter-
venus dans son pays? Le conduire à porter des accusations contre tel ou
tel de ses concitoyens”? Il y a bien là un risque sérieux de préjudice. Le
procédé apparaît incongru et, il est vrai, le ministère français des affaires
étrangères n’a pas jusqu'à présent transmis l'invitation, ainsi que la Cour
le constate dans la présente ordonnance. Toutefois, l’absence de trans-
mission de l'invitation à témoigner peut être due à des raisons d’oppor-
tunité ou de légalité, le ministère français des affaires étrangères ayant pu
considérer que la procédure de l’article 656 n’était pas applicable à un
chef d'Etat étranger. Surtout, cette invitation n'ayant pas abouti, rien
n'empêche le juge d'instruction de prendre toutes autres mesures à l’égard
du président Sassou Nguesso, sur la base du réquisitoire. Il ne paraît
donc pas possible d’affirmer que «les procédures en cours n’ont changé et
ne sauraient causer aucun dommage au Congo du fait de violations des
immunités du président Sassou Nguesso».

La difficulté tient à ce que l’événement susceptible de créer un préju-
dice irréparable est en voie de formation, à travers le réquisitoire aux fins
d’information dont les conséquences ne sont pas encore toutes réalisées
mais demeurent réalisables à la faveur de la décision d’un juge d’instruc-
tion moins attentif, moins scrupuleux ou plus obstiné. Tant que Pacte de
procédure défectueux, le réquisitoire, subsiste, le risque existe. C’est un
risque que l’on dit «hypothétique», mais «un risqué est par définition
aléatoire et il est dangereux de fonder une décision sur l’absence d’un
risque ou sur son caractère improbable » ??,

2. Le caractère irréparable du préjudice

La notion de caractère irréparable du préjudice a évolué. Au sens
étroit, qui résulte de l'interprétation donnée par la Cour permanente dans
l'affaire de la Dénonciation du traité sino-belge*®, est irréparable le pré-
judice qui ne «saurait être réparé moyennant le versement d’une simple
indemnité ou par une autre prestation matérielle ».

De cette conception étroite, on trouve encore trace dans l'affaire du
Plateau continental de la mer Egée où la Cour rejette la demande de la
Grèce au motif que le droit dont elle cherchait à assurer la protection
(droit de recueillir des renseignements sur les ressources naturelles de
zones du plateau continental) «pourrait ... donner lieu à une réparation
appropriée» ft.

2 Opinion dissidente du juge Hubert Thierry jointe à l'ordonnance du 2 mars 1990,
Sentence arbitrale du 31 juillet 1989 { Guinée-Bissau c. Sénégal), mesures conservatoires,
CJ. Recueil 1990, p. 82.

30 CP.JL série À n° 8, p. 7.

CLI. Recueil 1976, p. 11, par. 33.

29
128 CERTAINES PROCEDURES PÉNALES (OP. DISS. DE CARA)

La jurisprudence récente dénote une conception plus large du caractére
irréparable.

Ceci n’a pas été — semble-t-il — longuement discuté dans des affaires
où des mesures conservatoires ont été indiquées pour des raisons évi-
dentes dans les affaires relatives à l Application de la convention pour la
prévention et la répression du crime de génocide ( Bosnie-Herzégovine c.
Yougoslavie (Serbie et Monténégro) ), aux incidents armés au cours du
Différend frontalier ( Burkina Faso! République du Mali), mesures conser-
vatoires, ordonnance du 10 janvier 1986, ou lorsque était attendue f’exé-
cution des condamnés à la peine capitale aux Etats-Unis dans l'affaire
Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’ Amé-
rique) ?.

En revanche, dans certaines affaires où la demande en indication de
mesures a été rejetée, quelques éléments de réponse peuvent être relevés.

Dans l’affaire relative à des Questions d'interprétation et d'application
de la convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), le caractère
irréparable du préjudice a surtout été évoqué et développé par les juges
dissidents. Ceux-ci, si le Conseil de sécurité n’avait adopté une résolution
qui a changé les circonstances, auraient considéré que la demande en
indication de mesures conservatoires était bien fondée. En effet, si la
Libye était contrainte à remettre les personnes suspectes, elle aurait de
ce fait perdu son droit de les juger elle-même au titre de la convention
de Montréal; inversement, il y avait un risque, si la Cour n’intervenait
pas, de voir ja Libye soumise aux pressions coercitives des puissances
défenderesses. Ces dernières contestaient alors le droit du demandeur
d'exercer sa compétence Judiciaire en Ja matière. Le juge Ranjeva
observait:

«le droit du demandeur, tant dans sa nature que dans son étendue,
était menacé de disparition au cas où la demande contraire de la par-
tie défenderesse serait mise à exécution. En effet, à l'opposé, les
défendeurs tiennent du droit conventionnel de Montréal le pouvoir
de juger les mêmes personnes suspectes. Cette collision de droits
contraires, heurt dont le centre de gravité est constitué par une ques-
tion de responsabilité pénale, est la cause non seulement d’un préju-
dice qui risque d'être irréparable mais surtout d’une aggravation du
différend ... le demandeur a eu recours à une voie de droit ouverte à
tout Etat qui veut requérir de la Cour la protection légitime de
Vexercice de son droit de juger.» *

32 Par exemple, en dernier lieu l’ordonnance du 5 février 2003, dans l'affaire Avena et
autres ressortissants mexicains { Mexique €. Etats-Unis), mesures conservatoires, CI JT.
Recueil 2003, p. 91, par. 55.

#3 CLI. Recueil 1992, p. 73, par. 5 et 6; les italiques sont de moi.

30
129 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

Enfin, dans d’autres affaires, il n’existait même qu’un risque de préju-
dice diffus **.

Ainsi, dans l'affaire de la Dénonciation du traité sino-belge en 1927, le
président Max Huber indique des mesures conservatoires en considérant
que:

«la violation éventuelle ... de certains droits que posséderaient en
Chine, la Belgique ou ses ressortissants si le Traité du 2 novembre
1865 était reconnu comme continuant à produire ses effets, ne sau-
rait être réparée moyennant le versement d’une simple indemnité ou
par une autre prestation matérielle».

L’ordonnance ne dit rien expressément du préjudice irréparable et pose
en principe que «les mesures conservatoires dont il s'agit ne peuvent
avoir pour objet que la protection d’intéréts qui, sans elles, courraient le
risque d'être irrémédiablement compromis».

Dans l'affaire de la Compagnie d'électricité de Sofia et de Bulgarie, la
Cour permanente indiqua des mesures conservatoires à l'encontre de la
Bulgarie, non pour prévenir un préjudice irréparable, mais parce que les
parties en cause doivent s'abstenir de toute mesure susceptible d’avoir
une répercussion préjudiciable à l'exécution de la décision à intervenir.
En l'espèce, le Gouvernement belge avait mentionné au titre du préjudice
les actes de administration des mines de l'Etat mettant en vigueur un
tarif spécial factice, les jugements et arrêts du tribunal régional et de la
cour d’appel de Sofia, l'arrêt de la Cour de cassation de 1938 ... en consi-
dérant qu’ils avaient causé un préjudice grave à une ressortissante belge *.

Dans l'affaire de la Compétence en matière de pêcheries (Royaume-Uni
c. Islande), le risque de préjudice de nature économique était diffus et
consistait dans l’appréciation des conséquences de la réglementation islan-
daise sur l’industrie de la pêche au Royaume-Uni (risque de chômage,
désarmement des navires de péche...).

Dans l'affaire des Essais nucléäires (Australie c. France), les deman-
deresses évoquaient les effets des rayonnements ionisants sur la santé en
termes potestatifs. L'Australie avait précisé:

«les essais français qui ont déjà lieu pourraient être la cause d'un
cancer de la thyroïde par an dû au radio-isotope iode 131, et d’un à
quatre autres cas de cancer ... les mêmes isotopes pourraient provo-
quer en Australie une mutation tous les dix ans, entraînant la mort

*4 Mathieu Bouah Bile, Les mesures conservatoires indiquées par la Cour de La Haye
de 1923 à nos jours, thèse, 1986, vol. 1, p. 109 et suiv.

3 CPI. série À n° 8, p. 7; les italiques sont de moi.

96 CP.J.L série AIB n° 79, p. 199; C.P.J.L série C n° 88, p. 55-56.

31
130 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

ou une incapacité dans la première génération et de cinquante à cent
morts ou incapacités pour l’ensemble des générations suivantes» >’.

Le Gouvernement français déclarait en s'appuyant sur une démonstra-
tion de caractère scientifique «qu'aucune preuve n’a pu être apportée
jusqu’à présent que des doses aussi minimes que celles qui proviennent
des retombées françaises sont susceptibles de produire des effets ...».
Mais la Cour a jugé que le caractère irréparable du préjudice ne faisait
aucun doute.

Par conséquent, à la lumière de cette jurisprudence, dans la présente
affaire, la menace de mesures judiciaires coercitives que représente le
réquisitoire du 23 janvier est de nature à constituer un risque de préjudice
irréparable.

Tout d'abord, une menace de mesure coercitive peut constituer, selon
la jurisprudence de la Cour, un risque de préjudice irréparable. Dans une
affaire ancienne -— certes —- mais significative devant la Cour perma-
nente de Justice internationale, le Gouvernement allemand avait demandé
à la Cour d’indiquer au Gouvernement polonais, en attendant qu’il soit
status sur la requête, comme mesure conservatoire, de s’abstenir à l'égard
des biens du prince von Pless de toute mesure de coercition du chef de
l'impôt sur le revenu, car la réalisation des mesures de coercition appor-
terait aux droits et intérêts qui font l’objet du litige un préjudice irrémé-
diable. En définitive, après convocation de la Cour, la Pologne fit parve-
nir des déclarations selon lesquelles les sommations adressées au prince
l'avaient été par mégarde et les autorités polonaises supérieures ayant
appris que des mesures coercitives avaient été prises contre le prince, le
gouvernement les avait annulées et il s'engageait à surseoir aux mesures
coercitives relatives à l'impôt sur le revenu du prince pour une autre
période, et à n’encaisser les impôts litigieux qu’au moment où la Cour
aurait résolu définitivement le différend pendant devant elle. En somme,
après accord entre les parties, dans son ordonnance du 11 mai 1933, la
Cour constate que, par suite de l'annulation, pour cause d’erreur admi-
nistrative, des mesures coercitives prises contre le prince von Pless, les
motifs sur lesquels était fondée la demande du Gouvernement allemand
en indication de mesures conservatoires ont disparu*®.

Il y a bien dans la présente affaire un risque de mesures coercitives à
l'encontre de ressortissants étrangers, des nationaux congolais bénéficiant
ou non d’une immunité de juridiction, pour des faits commis au Congo,
décidées par l'autorité judiciaire française sur le fondement d’une compé-
tence inventée dans la coutume internationale.

Ensuite, dans l'affaire du Personnel diplomatique et consulaire des
Etats-Unis à Téhéran, la Cour a répondu favorablement à la demande

37 Demande en indication de mesures conservatoires de l'Australie, CJ. Mémoires,
Essais nucléaires, vol. J, p. 55.
38 CP.J.L série AIB n° 54, p. 151-153.

32
131 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

américaine en disant, après avoir rappelé que le pouvoir d'indiquer des
mesures conservatoires présuppose qu'un préjudice irréparable ne doit
pas être causé aux droits en litige, que

«dans la conduite des relations entre Etats, il n’est pas d’exigence
plus fondamentale que celle de l’inviolabilité des diplomates et
des ambassades ... les obligations ainsi assumées pour garantir en
particulier la sécurité personnelle des diplomates et leur exemp-
tion de toute poursuite sont essentielles, ne comportent aucune
restriction ...»°?.

Il en est à plus forte raison de même lorsque sont en cause les gouver-
nants des Etats.

Enfin, dans la présente instance, la demanderesse insiste pour que soit
pris en considération

«le trouble causé par l'information en cause aux relations interna-
tionales de la République du Congo par la publicité que reçoivent ...
les actes accomplis par le magistrat instructeur, lesquels portent
atteinte à l'honneur et à la considération du chef de l'Etat, du mi-
nistre de l’intérieur et de l'inspecteur général de l’armée et, par là, au
crédit international du Congo».

Il serait difficile de se borner à affirmer que les relations franco-congo-
laises vont être altérées car toute procédure relative aux immunités est de
nature à affecter les relations entre deux Etats. Il est possible que des allé-
gations de crimes contre ’humanité ou autres crimes d’Etat affectent le
crédit international d’une nation, alors les procédures inattendues déclen-
chées en France seraient de nature a porter atteinte au crédit et méme a
Phonneur du Congo, en raison de la publicité qui leur est inévitablement
donnée.

Dans l’ordre international, le chef de l’Etat représente l'Etat dans tous
les aspects de sa vie internationale et cette capacité générale désignée
comme le jus repraesentationis omnimodae résulte du droit international
au moins autant et méme plus que du droit constitutionnel national. Sir
Arthur Watts résume ainsi la situation: «De manière générale, on peut
dire que, de nos jours, les chefs d’Etat, par leur fonction, expriment
l'esprit et la grandeur de toute leur nation. »*

Il existe sans doute des modes classiques de réparation d’une telle
atteinte au crédit ou à ’honneur d’un Etat dans l’ordre international et
un arrêt ultérieur de la Cour constituerait une réparation adéquate
du manquement à l'égard du Congo dans ses relations avec les autres
membres de la société internationale.

En revanche, rien ne saurait réparer l’atteinte à la réputation et l’hon-
neur perdu d’un chef d’Etat aux yeux de son peuple, sensible à la publi-

39 CLS. Recueil 1979, p. 19, par. 38.
49 Watts, op. cit., p. 32. [Traduction du Greffe. ]

33
132 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

cité entretenue par la presse, ou à la propagande d’opposants. Il importe
de garder à l'esprit que, dans la présente affaire, est en cause un chef
d'Etat africain. En raison des guerres civiles et des événements tragiques
qui ont marqué ce continent ces dernières années, un certain crédit est
facilement accordé aux rumeurs ou aux accusations qui désignent tel ou
tel leader, alors que de semblables accusations feraient sourire ou ne
seraient pas considérées comme sérieuses en d’autres régions. En Afrique,
le chef de l'Etat occupe une position très particulière car «la population
a une conscience plus forte de la solidarité ethnique que de la solidarité
nationale ou étatique», observait Raymond Aron; «sans cohésion par le
fait de la multiplicité tribale, les Etats d'Afrique sont prénationaux ou
subnationaux, si l’on peut dire, en ce sens que l’Etat n’a pas en face de lui
une nation unifiée»; il ajoutait que ce type d’Etat nouveau

«est territorial et national: territorial en ce sens qu’à l’intérieur de
ses frontières, le souverain a le droit de faire ce qu’il veut, national
en ce sens que le souverain se veut non le possesseur du sol, non le
maître de ceux qui l’occupent mais l’expression d’un peuple».

Dans ces conditions, le chef de Etat identifie le groupe, il incarne la
volonté nationale, il exerce une fonction «solidarisante», il symbolise
l'existence de la nation et toute accusation contre lui ou tentative d’atteinte
à sa personne est perçue comme une atteinte à l'Etat qu'il représente avec
un certain unanimisme, même si cet unanimisme est momentané. Cela a
conduit un auteur à conclure que

«Le chef d'Etat africain qui a été un leader et qui fut le premier
témoin de l’idée nationale, de sa souveraineté, qui sera assurément,
dans l'Afrique de demain, un soldat, a pour mission première de
prouver l'Etat,» 4

Or, des procédures pénales engagées à l'étranger dans des circonstances
mal éclaircies contre des dirigeants politiques qui se sont imposés au
terme d’années de guerre civile peuvent contribuer à déstabiliser le gou-
vernement. Le juge qui même involontairement se prête a des manipula-
tions de l’opinion populaire d’un pays étranger commet une ingérence
dans les affaires internes de cet Etat. Un tel préjudice est irréparable car
il affecte la légitimité et la stabilité de l'autorité gouvernementale étran-
gère. La Cour n’a pas voulu tenir compte de cette situation. Elle procède
à une distinction abstraite et catégorique entre les droits à protéger et le
préjudice qui est la conséquence de la violation de ces droits, en retenant
l'éventualité d’un préjudice irréparable qui ne serait pas causé aux droits
dont se prévaut le Congo en tant que tels, mais qui pourrait être tel qu'il
affecterait de manière irréparable les droits énoncés dans la requête.
D'une part, il me semble que ce qui est en cause, ce n’est pas le caractère
distinct ou l’importance du préjudice; l'essentiel est de pouvoir établir un

41 Paix et guerre entre les nations, 1962, p. 394-396.
42 Bernard Asso, Le chef d'Etat africain, 1976, p. 346.

34
133 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

lien de causalité entre le fait préjudiciable et le dommage: il faut que la
violation du droit ou le fait générateur de responsabilité soit la cause du
préjudice. En revanche, dès lors que ce lien est établi, il suffit de constater
qu’il existe un préjudice ou, pour Vindication de mesures conservatoires,
un risque de préjudice irréparable. D’autre part, dans l’ordre politique, il
n'est pas possible de se limiter à une analyse mécaniste qui isolerait
chaque préjudice ou événement pour le rattacher à sa cause efficiente. La
violation des droits dont le Congo réclame la protection crée par elle-
même un préjudice, par exemple dans le cas de l’immunité, mais elle peut
créer d’autres préjudices irréparables susceptibles d’être constatés dans
l'avenir, difficiles voire impossibles à prouver avant qu'ils ne soient réa-
lisés, mais qui peuvent être infiniment plus graves, telle la déstabilisation
du pays. L’approche formelle qui se limite à la prise en considération des
droits à protéger énoncés laisse de côté le fait qu’il peut résulter de la vio-
lation d’un droit une série de préjudices susceptibles d’affecter d’autres
droits et, plus généralement, des intérêts juridiques légitimes dignes d’être
sauvegardés. À cet égard, dans l’appréciation des «circonstances» qui
exigent l'indication de mesures conservatoires rien ne s’oppose à ce que la
Cour puisse tenir compte des intérêts légitimes d’une partie. D'ailleurs,
l’évolution du droit de la responsabilité civile, notamment en France,
dénote le souci du juge d'étendre le droit à réparation du dommage causé
à «un droit» au préjudice qui atteint un «intérêt légitime» de la vic-
time, Le souci de voir préserver la stabilité interne du pays, qui risque
d’être troublée sous l'effet des allégations de comportements criminels
dont font l’objet ses dirigeants, constitue un intérêt juridique légitime du
Congo. Une telle atteinte à l’indépendance nationale apparaît irréparable
et, une fois le gouvernement ébranlé, une décision ultérieure de la Cour
faisant droit à la demande du Congo pourrait être tardive.

II. IL EXISTE UNE URGENCE

Même si la Cour ne l’a pas toujours mentionné de façon spécifique (en
particulier dans l’ordonnance du 5 juillet 1951 dans l'affaire Anglo-
Iranian Oil Co., mesures conservatoires, ordonnance du 5 juillet 1951)*,
les ordonnances ne laissent aucun doute, «de telles mesures ne sont justi-
fiées que s’il y a urgence»,

De la jurisprudence, trois tendances se dégagent.

Tantôt, il y a urgence manifeste (risque de mort, actions armées,
menace de destruction d’un bien...) et la Cour est conduite à faire preuve

43 Terré, Ph. Simler, Y. Lequette, Droit civil: les obligations, 8° éd., 2002, n°* 704 et
suiv., p. 684.

4 CLJ. Recueil 1951, p. 93.

45 Affaire relative à la Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria), mesures conservatoires, ordonnance du 15 mars 1996,
CLS. Recueil 1996 (I), p. 21-22, par. 35.

35
134 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

de diligence*. De cela, on rapprochera la situation dans laquelle les deux
parties sollicitent les mesures conservatoires en des termes similaires révé-
lant que l’urgence est au cœur de la procédure*’.

Tantôt, les circonstances de l’urgence doivent être appréciées et cela
révèle que l’urgence est une notion contingente, relative. La Cour avait
défini l’urgence dans l’affaire du Passage par le Grand-Belt (Finlande
c. Danemark), en disant:

«les mesures conservatoires visées à l’article 41 du Statut sont indi-
quées «en attendant l'arrêt définitif» de la Cour au fond et ne sont
par conséquent justifiées que s’il y a urgence, c'est-à-dire s’il est pro-
bable qu’une action préjudiciable aux droits de l’une ou de l’autre
Partie sera commise avant qu’un tel arrêt définitif ne soit rendu»*.

Tantôt, la distinction entre probabilité et possibilité est délicate et
l'urgence résulte non pas seulement d’un risque imminent, actuel, mais
même d’un risque éventuel.

Ainsi dans l'affaire des Essais nucléaires ( Australie c. France), mesures
conservatoires, ordonnance du 22 juin 1973, où la Cour a seulement rele-
vé de façon implicite l'urgence de la demande: «ces allégations viennent
étayer la thèse du Gouvernement australien selon laquelle i/ se peut
que la France procède immédiatement à un nouvel essai nucléaire atmo-
sphérique dans le Pacifique». La même vue est exprimée dans les affaires
relatives à la Compétence en matière de pêcheries quant à la possibilité de
la mise en vigueur immédiate de la nouvelle réglementation islandaise*°.

Parfois aussi l'urgence a été appréciée non à la faveur du critère de la
probabilité mais par référence à des considérations générales tenant aux
circonstances de l'affaire.

Dans l’affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci {Nicaragua c. Etats-Unis d'Amérique), mesures conserva-
toires, ordonnance du 10 mai 1984, le demandeur «affirme que l’urgente
nécessité des mesures demandées est attestée par le fait que «la vie et les
biens des citoyens nicaraguayens, la souveraineté de l'Etat, la solidité et le

46 Ainsi dans les affaires du Procès de prisonniers de guerre pakistanais, mesures
conservatoires, ordonnance du 13 juillet 1973, de l’Application de la convention pour la
prévention et la répression du crime de génocide ( Bosnie-Herzégovine c. Yougoslavie ( Ser-
bie et Monténégro)), de la Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria), de la Convention de Vienne sur les relations consulaires ( Para-
guay c. Etats-Unis d'Amérique}, LaGrand ( Allemagne c. Etats-Unis d'Amérique), Avena
et autres ressortissants mexicains { Mexique c. Etats-Unis d'Amérique), ou des Activités
armées sur le territoire du Congo ( République démocratique du Congo c. Ouganda).

#7 Différend frontalier (Burkina Faso/République du Mali}, mesures conservatoires,
ordonnance du 10 janvier 1986, C.LJ. Recueil 1986, p. 3.

CLS. Recueil 1991, p. 17, par. 23; les italiques sont de moi.

4 C1.J. Recueil 1973, p. 104, par. 26; les italiques sont de moi.

0 Compétence en matière de pêcheries (Royaume-Uni c. Islande), mesures conserva-
toires, ordonnance du 17 août 1972, C.J. Recueil 1972, p. 16; Compétence en matière de
pêcheries { République fédérale d'Allemagne c. Islande), mesures conservatoires, ordon-
nance du 17 août 1972, C.L.J. Recueil 1972, p. 34.

36
135 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

progrès de l’activité économique sont tous directement en jeu» ...»°!. Le
risque de déstabilisation du Gouvernement de Managua était éventuel et
non actuel, les activités «secrètes» des Etats-Unis au Nicaragua pou-
vaient à tout moment cesser.

Dans l'affaire du Passage par le Grand-Belt {Finlande c. Danemark),
la Cour a fondé son appréciation sur le calendrier des travaux litigieux
combiné avec le déroulement de l’instance devant elle; de plus,

«prenant acte des assurances données par le Danemark selon les-
quelles aucune obstruction matérielle du chenal Est ne se produira
avant la fin de l’année 1994, et tenant compte du fait que la procédure
sur le fond dans la présente affaire devrait normalement être menée à
son terme auparavant, {la Cour] est d’avis qu'il n’a pas été établi que
les travaux de construction porteront atteinte pendente lite au droit
revendiqué » >’.

En somme, sans avoir obtenu les mesures conservatoires sollicitées, la
Finlande a obtenu une garantie qui tient dans les assurances danoises
suite à sa demande.

Dans la présente affaire, il y a urgence tant que subsiste le réquisitoire.
Cet acte de procédure ouvre une possibilité de préjudice supplémentaire à
tout moment car il n'existe aucune garantie pour les personnes citées
dans les plaintes annexées au réquisitoire. Au vu des plaintes portées
entre ses mains, le procureur de la République aurait dû vérifier sa com-
pétence et la recevabilité de l’action publique eu égard à la mise en cause
d’un chef d'Etat étranger. Un tel examen l'aurait convaincu qu'il ne pou-
vait en aucune façon requérir ouverture d’une information, qu'il devait
classer ces plaintes sans suite et s'abstenir même d’ordonner une enquête
préliminaire. En procédant comme il l’a fait, il a entaché son réquisitoire
d’incompétence, d’excés de pouvoir et, par suite, de nullité. En même
temps, il permet au juge d’instruction de prendre à tout moment toute
mesure, y compris coercitive, contre les personnalités en cause, et même
contre le chef de Etat. Les plaintes annexées, rédigées avec soin, ne sont
pas des pièces indifférentes, elles sont devenues par le réquisitoire qui y
renvoie la base et le cadre de l’exercice de sa compétence par le juge d’ins-
truction. Le réquisitoire contre X permet au juge d’agir au moment de
son choix contre les personnes dénommées mais aussi toutes autres per-
sonnes ayant un lien avec les faits dont le juge est saisi. Or, il n'existe
actuellement aucun recours possible contre le réquisitoire du 23 janvier,
sauf pour les parties civiles, les personnes mises en examen, le procureur
s’il en a l’ordre, le juge d’instruction sur la base de l’article 170 du code de
procédure pénale. Les personnes non mises en examen mais citées dans
les plaintes sont impuissantes. De sorte que seul le Gouvernement fran-

51 CLS. Recueil 1984, p. 182, par. 32.
2 CLS. Recueil 1991, p. 18, par. 27; les italiques sont de moi.

37
136 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

çais, par instructions données au procureur général, pourrait interrompre
l'effet pernicieux du réquisitoire du 23 janvier.

Faut-il attendre que le président de la République du Congo, une autre
personnalité congolaise ou un ressortissant de cet Etat soit mis en exa-
men, placé en garde à vue, incarcéré, déféré à une cour d'assises ou
condamné pour considérer qu'il y a urgence à sauvegarder les droits du
Congo?

Il semble d’ailleurs vain de considérer que le Congo pourrait saisir la
Cour ultérieurement d’une nouvelle demande en indication de mesures
conservatoires si une autre étape était franchie dans la procédure pénale
française. Le préjudice existe déjà. Il est urgent d'éviter que se réalise le
risque qu’il devienne irréparable.

Plus généralement, le fait d’attendre que la Cour ait statué au fond
peut constituer une cause d'urgence dans la mesure où la réparation d’un
préjudice causé par la poursuite des procédures judiciaires contre les per-
sonnalités en cause serait bien illusoire.

Déjà sir Hersch Lauterpacht notait:

«du point de vue de |’Etat demandeur, une ordonnance indiquant
des mesures conservatoires peut revêtir un caractère d’urgence tel
qu’attendre que la Cour, à l’issue d’une procédure qui peut être très
longue, finisse par statuer sur la question de sa compétence au fond
risque fort de rendre illusoire la réparation ordonnée, soit que l’objet
du différend n'existe plus, soit qu'il y ait à cela d’autres raisons»
[traduction du Greffe].

Cette considération pèse d’autant plus lourdement que l'agent du Gou-
vernement français a refusé tout engagement, toute promesse où même
tout arrangement qu'avait pourtant expressément suggéré un des conseils
du Congo“.

IW. IL EXISTE UN RISQUE D’AGGRAVATION OU D'EXTENSION DU DIFFÉREND

La Cour dispose du pouvoir d’indiquer, en vertu de l’article 41, des
mesures conservatoires en vue d’empécher l’aggravation ou l'extension
du différend quand elle estime que les circonstances l’exigent”*.

53 The Development of International Law by the International Court, 1958, p. 110-111.

54 CR 2003/22, p. 13.

5S Différend frontalier (Burkina Faso/République du Mali), mesures conservatoires,
ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 9, par. 18.

38
137 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

La Cour peut ainsi chercher à éviter les incidents ou même maintenir
un statu quo.

Dans les affaires qui portent sur un conflit armé ou qui ont entraîné la
perte de vies humaines ou des dommages matériels, la protection des
droits des parties comprend la nécessité d'éviter toute aggravation ou
extension du différend. Mais cela a été aussi relevé dans d’autres cas, par
exemple dans l'affaire de l’Anglo-lranian Oil Co., dans l’affaire de la
Compétence en matière de pêcheries, dans l’affaire des Essais nucléaires,
dans l’affaire du Personnel diplomatique et consulaire américain à Téhé-
ran, en liaison avec l'indication de mesures conservatoires spécifiques.

Dans Vaffaire du Différend frontalier, la Cour est allée assez loin
puisqu'elle a considéré que:

«indépendamment des demandes présentées par les Parties en indi-
cation de mesures conservatoires, la Cour … dispose en vertu de
Particle 41 du Statut du pouvoir d'indiquer des mesures conserva-
toires en vue d'empêcher l’aggravation ou l'extension du différend
quand elle estime que les circonstances l’exigent»,

ce qui dénotait une évolution par rapport à la position stricte adoptée
dans l’affaire du Plateau continental de la mer Egée où elle avait refusé
de trancher cette question *?.

Dans l'affaire relative à l’Application de la convention pour la préven-
tion et la répression du crime de génocide ( Bosnie-Herzégovine c. You-
goslavie {Serbie et Monténégro)) en 1993, la Cour a enjoint aux deux
Parties de «ne prendre aucune mesure et veiller à ce qu’il n’en soit prise
aucune, qui soit de nature à aggraver ou étendre le différend » $.

Plus généralement, il est permis de se demander si l’objectif de non-
aggravation et de non-extension du différend ou même le maintien du
statu quo est non seulement lié à la protection des droits des parties mais
aussi constitue la base de l'indication des mesures conservatoires”,

Dans ces conditions, il semble que la Cour s’attache à l’ensemble des
circonstances du dossier et il apparaît qu'il y avait place pour Vindication
de mesures conservatoires minimales tendant au maintien du statu quo
dans les procédures litigieuses engagées en France. Dans l’affaire relative
à des Questions d'interprétation et d'application de la convention de Mont-
réal de 1971 résultant de l'incident aérien de Lockerbie (Jamahiriya
arabe libyenne c. Royaume-Uni}, les juges dissidents ont mis en exergue
cet aspect de la jurisprudence de la Cour en considérant que, au lieu de
s'attacher à l'examen de chaque condition mise à l'indication de mesures
conservatoires, la Cour peut privilégier une analyse globale des circons-
tances de l'affaire et, «sur cette base, décide d’indiquer ces mesures en

56 CLS. Recueil 1986, p. 9, par. 18; les italiques sont de moi.
57 CLS, Recueil 1976, p. 13, par. 42.

58 CLS. Recueil 1993, p. 24, par. 52.

5° Voir S. Oda, op. cit.

39
138 CERTAINES PROCEDURES PÉNALES (OP. DISS. DE CARA)

termes généraux d’exhortation faite a toutes les parties de ne pas aggra-
ver ou étendre le différend» ou «[d’appeler] les parties a éviter toute
escalade»®,

Or, dans la présente affaire, un épisode de la procédure devant la Cour
incitait à adopter cette solution. A l’audience, un des conseils du Congo
a suggéré que les représentants de la République française demandent à
la Cour de leur «donner acte de la portée qu'ils attribuent au réquisi-
toire»*®!, Cette proposition se situait en deca de la demande en indication
de mesures conservatoires et constituait une moindre mesure que la sus-
pension des procédures sollicitée. Rejetant l'offre, l'agent de la France a
refusé de formuler toute promesse et il s’est borné à constater «l’état du
droit français» bien que soient en cause dans cette affaire non pas l’état
du droit français en la matière et les garanties abstraites qu'il présente
mais plutôt l’existence et le maintien du réquisitoire du 23 janvier 2002.
La Cour a pris note de ces déclarations dans son ordonnance sans préci-
ser leur portée et sans que ces déclarations apportent une quelconque
garantie de nature à compenser le rejet de la demande en indication de
mesures conservatoires. Cette solution n’est pas dénuée d’ambiguité car
les déclarations de Pagent du Gouvernement français plaçaient le juge
devant une alternative. Soit elles sont un constat d’ordre juridique: le
droit français interdit de poursuivre un chef d’Etat étranger, le droit fran-
çais subordonne la compétence des tribunaux français pour des faits
commis à l'étranger à certaines conditions qui excluent l’affirmation
d’une compétence universelle fondée sur une prétendue coutume interna-
tionale. Dans l’affaire des Essais nucléaires, la Cour a jugé que

«Il est reconnu que des déclarations revétant la forme d’actes uni-
latéraux et concernant des situations de droit ou de fait peuvent
avoir pour effet de créer des obligations juridiques ... Quand l’Etat
auteur de la déclaration entend être lié conformément à ses termes,
cette intention confère à sa prise de position le caractère d’un enga-
gement juridique, l’État intéressé étant désormais tenu en droit de
suivre une ligne de conduite conforme à sa déclaration. » ©?

Dans ces conditions, la Cour pouvait non seulement en prendre note
mais aussi juger que l'indication de mesures conservatoires était inutile
car elle ne saurait douter que le Gouvernement français fasse respecter
ses propres lois. Les déclarations de l’agent du Gouvernement français
avaient donc pour effet «de créer des obligations Juridiques» et il incom-
bait aux autorités françaises d’en tirer toutes les conséquences pratiques.
Une telle solution de nature à mettre un terme au différend s'inscrit par-
faitement dans la mission de la Cour car il est de jurisprudence constante
que le règlement judiciaire des conflits internationaux, en vue duquel la

6° CLS. Recueil 1992, opinion dissidente du président Bedjaoui, p. 48, par. 32; opinion
dissidente du juge Ranjeva, p. 76, par. 12.

61 CR 2003/22, p. 13.

6 CLS. Recueil 1974, p. 267, par. 43.

40
139 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

Cour est instituée, n’est «qu’un succédané au règlement direct et amiable
de ces conflits entre les Parties» ™.

Soit les déclarations de l’agent de la France constituent une simple
pétition de principe, un effet d’audience et la Cour ne pouvait que consi-
dérer que la France n’avait pas «l'intention de se lier». Mais s’il ne s’agis-
sait pas d’une promesse unilatérale™, la Cour pouvait apprécier la portée
de la réticence française à formuler toute promesse et en tirer les consé-
quences. Les parties à l'instance se sont en effet entendues pour l'essentiel
sur les termes généraux du droit français en la matière mais, sur ce qui
constitue le nœud du différend et qui résulte des initiatives du parquet, le
refus du Gouvernement français de s'engager entretient un risque d’aggra-
vation du différend tant que subsiste le réquisitoire litigieux du 23 janvier
2002. Sans doute pourrait-on expliquer la réserve de l’agent du Gouver-
nement français par des considérations d’ordre constitutionnel tenant à la
séparation des pouvoirs et à l'indépendance de l'autorité judiciaire. Mais
dans l’ordre international, le gouvernement représente l’Etat dans sa plé-
nitude et il a la faculté d'engager toute autorité, y compris judiciaire, à
plus forte raison alors qu'est en cause le déclenchement de l’action pu-
blique. Ainsi que la Commission du droit international l’a constaté,

«est considéré comme un fait de l'Etat d’après le droit international
le comportement de tout organe de cet Etat agissant en cette qualité,
que cet organe exerce des fonctions législatives, exécutives, judi-
ciaires ou autres, quelle que soit la position qu'il occupe dans l’orga-
nisation de l'Etat»,

La Cour a pu déjà constater la carence d’un gouvernement qui ne faisait
pas respecter le droit international en n’appliquant pas ses propres lois.
Dans l'affaire du Personnel diplomatique et consulaire des Etats-Unis à
Téhéran, elle a relevé que le Gouvernement de l'Iran n'avait pris aucune
mesure de protection des personnes qui bénéficiaient des immunités diplo-
matiques et consulaires. Elle a rappelé que l'Etat a l'obligation de
prendre toutes mesures appropriées pour empêcher toute atteinte à la
personne, la liberté et la dignité des agents menacés. La Cour a été amenée
à conclure que les autorités iraniennes étaient également conscientes de leur
obligation mais qu'elles ont manque à utiliser les moyens dont elles dis-
posaient pour s'acquitter de leurs obligations; en particulier, elle a jugé
«nécessaire de souligner que, si intention de soumettre les otages à toute
espèce de procès criminel ou d’enquête devait se traduire dans les faits,

63 Zones franches de la Haute-Savoie et du Pays de Gex, ordonnance du 19 août 1929,
CP.LL série AIB n° 22, p. 13.

64 J.-P. Jacqué, «A propos de la promesse unilatérale», Mélanges offerts à Paul Reuter,
1981. p. 327.

6 Article 4 du projet d'articles relatif à la responsabilité des Etats, RGDIP, 2000,
p. 1117; dans l’avis consultatif du 29 avril 1999 concernant le Différend relatif à l'immunité
de juridiction d’un rapporteur spécial de la Commission des droits de l'homme, la Cour a
cité un texte similaire qui a précédé la rédaction de cet article, Annuaire de la Commission
du droit international, 1973, vol. IL p. 197.

ai
140 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

cela constituerait une violation grave des obligations incombant à
lPlran». A plus forte raison, lorsqu'un Etat prétend que ses propres lois
sont conformes au droit international et qu'il considère qu’il n’y a aucune
raison de «supposer qu’à l’avenir les juges vont s’écarter du droit qu'ils
sont chargés d'appliquer» 7, la juridiction internationale devant laquelle
de telles déclarations sont faites n’a pas à se borner à en prendre note:
elle peut y voir un engagement dudit Etat. Dans le différend concernant
le filetage à l'intérieur du golfe du Saint-Laurent, en présence de propos
plus anodins relatifs à la capture de morue, le Tribunal arbitral a dit:

«Eu égard aux circonstances dans lesquelles elle a été faite, le Tri-
bunal doit considérer pareille déclaration comme engageant la France
à user de tous les moyens dont elle dispose pour veiller, conjointe-
ment avec les autorités canadiennes, au respect de cette déclara-
tion.» 58

Il convenait donc dans la présente affaire de rappeler à la France son
devoir de faire respecter ses propres lois dans la mesure où elles ex-
priment dans l’ordre interne des règles et des principes du droit interna-
tional; les assurances données à l’audience quant à la conformité du
droit français au droit international seraient vaines si elles ne s’accom-
pagnaient pas de l’adoption de décisions appropriées car

«[l Jun des principes de base qui président à la création et à l’exé-
cution d'obligations juridiques, quelle qu’en soit la source, est celui
de la bonne foi. La confiance réciproque est une condition inhérente
de la coopération internationale ...»°°

Il ressort d’ailleurs de la jurisprudence que les lois internes ne sont pas
à l’abri d’un arrêt de la Cour et qu’un Etat peut être conduit à priver
d’effet une loi interne contraire à ses obligations internationales ©. A plus
forte raison, l’exécution d’une décision de la Cour peut imposer au gou-
vernement d'un Etat une mesure administrative telle qu'ici une instruc-
tion adressée au pouvoir judiciaire. Dans son avis consultatif concernant
le Différend relatif à l'immunité de juridiction d'un rapporteur spécial de
la Commission des droits de l'homme, la Cour a dit que l'obligation
d’assurer les exigences relatives aux immunités des experts était «une
obligation de résultat et non une obligation quant aux moyens à utiliser

66 CTI. Recueil 1980, p. 13, 30, 33, 37.

67 Selon les termes de l'agent du Gouvernement français, CR 2003/23, p. 7, cités au
paragraphe 33 de l'ordonnance.

68 Tribunal arbitral France/Canada, sentence du 17 juillet 1986, RGDIP, 1986, p. 713 et
suiv., par. 63 2), p. 756.

6? Essais nucléaires (Australie c. France), arrêt, C.LJ. Recueil 1974, p. 268, par. 46.

70 Certains intérêts allemands en Haute-Silésie polonaise, fond, arrêt n° 7, 1926; Usine
de Chorzow, fond, arrêt n° 13, 1928; affaire relative aux Droits des ressortissants des
Etats-Unis d'Amérique au Maroc, arrêt du 27 août 1952; affaires relatives à la Com-
pétence en matière de pêcheries { Royaume-Uni c. Islande), fond, arrêt et à la Compétence
en matière de pêcheries { République fédérale d'Allemagne c. Islande), compétence de la
Cour, arrêt du 25 juillet 1974.

42
141 CERTAINES PROCÉDURES PÉNALES (OP. DISS. DE CARA)

pour parvenir à ce résultat». La Malaisie exposait qu’elle s'était acquittée
de son obligation en promulguant les textes législatifs nécessaires et que
les tribunaux malaisiens n'étaient pas encore parvenus à une décision
finale en ce qui concerne Je droit du rapporteur spécial en cause, M. Cuma-
raswamy, à bénéficier de limmunité de juridiction. La Cour a rejeté cette
argumentation en concluant que les autorités gouvernementales étaient
tenues de communiquer les informations relatives au statut de l’agent et
en particulier à son immunité de juridiction aux tribunaux nationaux
concernés car l’application correcte de la convention sur les privilèges et
immunités des Nations Unies par ces derniers en dépend. N'ayant pas
transmis cette information aux tribunaux compétents, la Malaisie ne s’est
pas acquittée de son obligation internationale ”’!.

De méme, au stade actuel de la procédure, le Gouvernement frangais
ne peut se borner à s’abstenir. Sans doute, ainsi que la Cour permanente
la rappelé, il est un

«principe universellement admis devant les juridictions internatio-
nales ... d’après lequel les parties en cause doivent s’abstenir de toute
mesure susceptible d’avoir une répercussion préjudiciable à l’exécu-
tion de la décision à intervenir et, en général, ne laisser procéder à
aucun acte, de quelque nature qu'il soit, susceptible d’aggraver ou
d'étendre le différend » ”.

Toutefois, ce devoir d'abstention ne garantit pas que la violation des
droits du Congo ne se perpétue durant le procès. Il reviendrait donc au
Gouvernement français de donner instruction au procureur général pour
que soient prises toutes mesures judiciaires destinées à priver d'effet le
réquisitoire litigieux qui menace l’immunité du chef de l'Etat et empicte
sur la compétence des juridictions du Congo, afin de «redresser les
erreurs commises » 73,

A défaut d'engagement spécifique de la France sur la portée accordée à
cet acte de poursuite, dans les circonstances présentes, la suspension des
mesures procédurales françaises qui actuellement se limitent pour l’essen-
tiel au réquisitoire du 23 janvier 2002 eût été de nature à éviter l’aggra-
vation du différend en maintenant le statu quo sans altérer l'équilibre des
droits respectifs des parties.

(Signé) Jean-Yves DE CARA.

1) Différend relatif à Vimmunité de juridiction d’un rapporteur spécial de la Commission
des droits de l'homme, C.LJ. Recueil 1999 (1), p. 86-88, par. 57-65.

72 Compagnie d'électricité de Sofia et de Bulgarie, ordonnance du 5 décembre 1939,
CP.J.I. série AIB n° 79, p. 199.

73 M. Abraham, agent du Gouvernement français, CR 2003/23, p. 14.

43
